
	
		I
		112th CONGRESS
		1st Session
		H. R. 2458
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2011
			Mr. Flake introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Clean Air Act to change the frequency of
		  review of air quality criteria under section 108 of such Act and national
		  primary and secondary ambient air quality standards under section 109 of such
		  Act from 5-year intervals to 10-year intervals, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Air Quality Review Interval and Dust Act of
			 2011 or the ARID Act of
			 2011.
		2.Frequency of
			 review of air quality criteria and national primary and secondary ambient air
			 quality standardsParagraphs
			 (1) and (2)(B) of section 109(d) of the Clean Air Act (42 U.S.C. 7409(d)) are
			 amended by striking at five-year intervals and inserting
			 at ten-year intervals.
		3.Temporary
			 prohibition against revising any national ambient air quality standard
			 applicable to coarse particulate matterPrior to December 18, 2016, the
			 Administrator of the Environmental Protection Agency may not finalize,
			 implement, or enforce any regulation revising the national primary ambient air
			 quality standard or the national secondary ambient air quality standard
			 applicable to coarse particulate matter (generally referred to as
			 PM10) under section 109 of the Clean Air Act (42 U.S.C. 7409).
		
